Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species 1, and Species C (claims 1-5, 7-9, 12, 14-15, and 19-20)  in the reply filed on 6/30/2022 is acknowledged.  The traversal is on the ground(s) that Examiner has not fully met the burden to show that Groups I and II are distinct.  This is not found persuasive because Restriction Requirement states that the combination as claimed does not require the particulars of the subcombination as claimed because the container/apparatus can be filled with other ink compositions than required by the curable composition claims.  The subcombination has separate utility such as a paint for a paint brush instead of a 2D or 3D printer. Applicant has not provided evidence to the contrary. 
Applicant further argues that each restriction and election of species is not proper. However, each restriction and election of species in the Restriction Requirement is maintained for the reasons stated in the previous action. Applicant has not provided evidence to the contrary.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims  1-5, 7-9, 12, 14-15, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially free of surfactant” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the amount of surfactant present in the claimed composition is understood to include values of zero or small amounts. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, 12, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaku et al. (US 2017/0342283 A1) in view of Kida (US 2015/0291818 A1).

Regarding claim 1, Takaku meets the claimed active-energy-ray-curable composition comprising: a polymerizable monomer having a static surface tension of 40 mN/m or greater at 25 degrees C, (Takaku teaches isobornyl (meth)acrylate [0056] which is defined in claim 12 below to have a surface tension of 30 to 35 MN/m) 
an organic pigment serving as a colorant, the organic pigment being contained in 2% by mass or greater relative to the total amount of the active-energy-ray-curable composition; and  (white pigment 10 mass % to 15 mass % [0097] organic white pigments [0095]) 
a dispersant having an amine value of 5 mgKOH/g or greater but 35 mgKOH/g or less, the amine value being greater than an acid value of the dispersant (Takaku teaches pigment dispersant BYK JET-9151 [0102] which the instant specification defines to have an acid value of 7 mgKOH/g and amine value of 17 mgKOH/g [0137])
the dispersant being contained in 15% by mass or greater but 70% by mass or less relative to a mass of the organic pigment, (Takaku teaches the pigment dispersant to be 2 to 8 mass % of the ink [0105] and pigment to 10 to 15 mass % [0097], which is a ratio of 13% to 80% which meets the claimed range)  wherein the active-energy-ray-curable composition is substantially free of a surfactant. (Takaku teaches 0.1% surfactant in Table 2, which meets the claimed “substantially free”, see rejection under 35 USC 112(b) above). 

Takaku does not explicitly teach a content of the polymerizable monomer s being 15% by mass or less relative to a total amount of the active-energy-ray-curable composition. 
Takaku teaches 10 to 40 mass % [0079] and examples in Table 2 are 15 wt% for Photocurable compound A.
It would have been obvious to one of ordinary skill in the art to select the 15% mass of Photocurable compound A in Table 2 as the amount of isobornyl (meth)acrylate [0056] of Takaku because example 1 in Table 2 results in higher ratings of Smoothness and Curability in Table 5 of Takaku. 

Takaku does not teach wherein a water content in the active-energy-ray-curable composition is 500 ppm by mass or greater but 3,000 ppm by mass or less. 
Kida teaches the content of water is preferably 0.05 mass % or more preferably 0.5 mass % or less, [0051], Examiner notes is equal to 500 ppm to 5,000 ppm. 
It would have been obvious to one of ordinary skill in the art to add the small amount of water taught by Kida to the ink of Takaku because it improves manufacturing efficiency of the composition and the viewpoint of further increasing the storage stability of the composition when the composition contains a polymerizable compound having a vinyl ether group and a (meth)acrylate group, see [0051].


Regarding claim 2, Takaku as modified meets the claimed wherein the dispersant is contained in 15% by mass or greater but less than 50% by mass relative to the mass of the organic pigment. (Takaku teaches the pigment dispersant to be 2 to 8 mass % of the ink [0105] and pigment to 10 to 15 mass % [0097], which is a ratio of 13% to 80%. Takaku further teaches examples where the ratio of dispersant to pigment is 9 to 60, which is 15%, see [0175]-[0177]).  

Regarding claim 3, Takaku as modified does not meet the claimed wherein the dispersant is contained in 30% by mass or greater but less than 50% by mass relative to the mass of the organic pigment.
Takaku teaches the pigment dispersant to be 2 to 8 mass % of the ink [0105] and pigment to 10 to 15 mass % [0097], which is a ratio of 13% to 80%. Kida teaches examples in Table 1 where the dispersant (BYK9076) to  pigment (P.I. pigment blue) is 50% ratio.
It would have been obvious to one of ordinary skill in the art to vary the amount of dispersant taught by Kida for the dispersant and pigment of the ink of Takaku because the results of Kida show these ratios provide excellent curability and pigment dispersion stability, see Kida [0123]. 


Regarding claim 4, Takaku as modified meets the claimed, wherein the dispersant has the amine value of 13 mgKOH/g or greater but 35 mgKOH/g or less, the amine value being greater than the acid value. (Takaku teaches BYK JET-9151 [0102] which the instant specification defines to have an acid value of 7 mgKOH/g and amine value of 17 mgKOH/g [0137].)


Regarding claim 5, Takaku as modified meets the claimed wherein the dispersant has the amine value of 17 mgKOH/g or greater but 30 mgKOH/g or less, the amine value being greater than the acid value. (Takaku teaches BYK JET-9151 [0102] which the instant specification defines to have an acid value of 7 mgKOH/g and amine value of 17 mgKOH/g [0137].)

Regarding claim 7, Takaku as modified meets the claimed, wherein the dispersant comprises at least any one selected from the group consisting of maleimide-styrene copolymers and ammonium salts of the maleimide-styrene copolymers. (Takaku teaches BYK JET-9151 [0102] which the instant specification discloses to be an example that is selected from maleimide-styrene copolymers and ammonium salts of the maleimide-styrene copolymers, see [0049]-[0050]) . 


Regarding claim 8, Takaku as modified meets the claimed, comprising a polymerizable monomer having a static surface tension of 30 mN/m or greater but 35 mN/m or less at 25 degrees C. (Takaku teaches isobornyl (meth)acrylate [0056] which is defined in claim 12 below to have a surface tension of 30 to 35 MN/m)

Regarding claim 9, Takaku as modified meets the claimed wherein a content of the polymerizable monomer having a static surface tension of 30 mN/m or greater but 35 mN/m or less at 25 degrees C (Takaku teaches isobornyl (meth)acrylate [0056] which is defined in claim 12 below to have a surface tension of 30 to 35 MN/m) is 15% by mass or greater relative to the total amount of the active-energy-ray-curable composition. (15% mass is met above in claim 1).

Regarding claim 12, Takaku as modified meets the claimed, wherein the polymerizable monomer having a static surface tension of 30 mN/m or greater but 35 mN/m or less at 25 degrees C comprises at least one selected from the group consisting of isobornyl (meth)acrylate and lauryl (meth)acrylate. (Takaku teaches isobornyl (meth)acrylate [0056])


Regarding claim 14, Takaku as modified meets the claimed, wherein the organic pigment comprises Pigment Red 122 (PR122). (Takaku teaches an ink created in the same manner as in Y pigment dispersion except that the pigment was replaced with Pigment Red 122, see [0186]). 

Regarding claim 15, Takaku as modified meets the claimed wherein the active-energy-ray-curable composition is an inkjet ink. (inkjet ink [0001]).

Regarding claim 19, Takaku as modified meets the claimed  wherein the cured product is formed using the active-energy-ray-curable composition according to claim 1. (Takaku teaches the ink can be used to make a cured product [0057]). 

Regarding claim 20, Takaku as modified meets the claimed processed product, wherein the processed product is obtained by drawing the cured product according to claim 19. (Takaku teaches the ink can be used to make a cured product [0057]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744